DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed on 4/29/2021. Per the amendment claims 1-5 have been amended. Claims 1-22 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently, none of the claims are being interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7- 10,15-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guochin (TWM 281618U, with reference to attached English Translation) in view of Wintoniw (4,041,938).
With respect to claim 1, Guochin teaches A hand-held massaging system (Fig.2), comprising: a body follower (40) having a proximal side (opposite side of massage surface 42) and a distal side (42, “massage surface”); and a rod (crank assembly 30, 31, 32) having a proximal end (32) and a distal end (31) and removably coupled to a motor shaft (22) of a drive motor (21) to maintain the rod (30-32) in axial alignment therewith (32 is in axial alignment with motor shaft 22), the distal end (31) of the rod configured to (i) rotatably attach to the proximal side of the body follower (opposite side of massage surface 42) by means of a rotating joint (“pivoting member” 50, including ball socket bearing 51 and ball socket body 52) that defines a center of rotation (center of ball member 52) the distal side of the body follower (42) having a body contact area (the massage surface 42) and having a maximum length at least three times greater than a minimum distance from the center of rotation of the rotating joint to the distal side of the body follower (see Fig.3 where the massage surface is at least three times greater than the distance between the center of rotation of the ball member 52 to the massage surface 42 of the massage device).
Guochin does not teach a reciprocating motor having a reciprocating shaft having a stroke axis and a stroke length, the rod removably coupled to the reciprocating shaft. And the rod configured to move the center of rotation in a direction parallel to the stroke axis.
However, Wintoniw teaches a massage device comprising a reciprocating motor (54) having a reciprocating shaft (56) having a stroke axis and a stroke length (the shaft moves up and down and therefore has a stroke axis and stroke length; col.1, lines 62-64 – col.2, lines 1-5 and col.2, lines 14-17), and a rod (portion directly above ball 62 rotatably attached to a massage pad (66) via a ball (62) and socket (64) that combines a reciprocating massage movement with the ability for the massage pad to move rotatably around the reciprocating axis to follow body surface contours (col.2, lines 20-24) to “stimulate a hand massage by a masseuse”, col.2, lines 23-24.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the drive motor of Guochin to further provide a reciprocating motion to the rod as taught by Wintoniw to provide an oscillatory massage with the ability to follow body surface contours to provide an overall massage that stimulates a professional hand massage. With this modification the motor shaft 22 of Guochin is a reciprocating shaft and the rod is removably coupled to the reciprocating shaft via member 32 (Guochin, page 2, paragraph 4 “The lower vertical handle (32) is provided with an insertion slot (34) so as to be assembled with the end of the output shaft (22)”).
With respect to claim 2, Guochin as modified teaches wherein the reciprocating motor (Guochin 21 as modified to reciprocate by Wintoniw) is configured to allow an operator to position and move the body follower around a body surface of a patient (the device is handheld and is capable of being moved around a body surface of a patient via the rotatable joint 50); apply and adjust force applied through the body contact area to the body surface (the device is capable of being applied and the force adjusted by the operator through the body contact area to the body surface); and vary an angle of the stroke axis with respect to the body contact area (Guochin, the rotatable joint allows the the angle between the stroke axis and the body contact area to vary as the device is applied to a body surface; see English Translation of Description, paragraphs 2-4, particularly paragraph 2, lines 11-16 where the issue being solved is that the angle between the hand holding the device and the body surface is not constant and therefore the angle of the massage head should be able to change with the body surface area).
With respect to claim 3, Guochin as modified teaches wherein the rotating joint allows the distal side of the body follower to remain parallel with the body surface as the angle of the stroke axis with respect to the body contact area is varied by the operator from about 90 degrees to less than about 60 degrees (Guochin, see Fig. 4 angle of rotation; see English Translation of Description, paragraphs 2-4, particularly paragraph 2, lines 11-16 where the issue being solved is that the angle between the hand holding the device and the body surface is not constant and therefore the angle of the massage head should be able to change with the body surface area).
With respect to claim 4, Guochin as modified teaches wherein the body contact area comprises a curved surface (Guochin, see curved massage surface 42, Fig.3) allowing the body follower to slide along the body surface while reciprocating against the body surface (The rotatable joint of Guochin allows the body follower to slide along body surface contours while the reciprocating motor provides a reciprocating massage).
With respect to claim 5, Guochin as modified teaches wherein the rod is removably coupled to the reciprocating shaft by keyless friction-fit (see FIG.3 where rod portion 32 is friction fit over motor shaft 22).
With respect to claim 7, Guochin as modified teaches wherein the rod comprises a swivel (vertical portions of the rod 32 and 31 swivel around horizontal portion 33, Guochin paragraph 8 where crank assembly generates eccentric rotation).
With respect to claim 8, Guochin as modified teaches wherein the rotating joint comprises a ball and socket joint (Guochin Fig. 3, 52 and 51).
With respect to claim 9, Guochin as modified teaches wherein the rotating joint comprises a hinge (according to Merriam Dictionary, a hinge is a jointed or flexible device on which a door, lid, or other swinging part turns and the ball and socket of Guochin as modified satisfies this as a jointed device in which a swinging part turns).
With respect to claim 10, Guochin as modified teaches wherein the rotating joint comprises a universal joint (a ball and socket joint is a universal joint, Fig. 3, 52 and 51).
With respect to claim 15, Guochin as modified teaches wherein the body contact area (42) is round (see Fig.2) and wherein the distal side of the body follower curves in the proximal direction (see Fig.3).
With respect to claim 16, Guochin as modified teaches wherein the distal side of the body follower is configured with a plurality of body contacting nubbins (Fig.3, 41).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guochin and Wintoniw as applied to claim 1 above, and further in view of Candelaria (US 2019/0232403 A1).
With respect to claim 20, Guochin as modified teaches the limitations of claim 1.
Guochin as modified does not teach wherein the rod comprises a plurality of distal ends, each distal end attached to at least one of a plurality of body followers.
However, Candelaria teaches a handheld massage device (Fig.1) comprising a single massage head (12) attached to a reciprocating rod (16) that is attached to a reciprocating shaft of a reciprocating motor (“coupling blade” [0004] shown in general embodiment Fig.1, blade 20) and further teaches a massage device comprising a plurality of distal ends (Fig.11 and 13), each distal end (arms 318 and 320) attached to at least one of a plurality of massage heads  (massage head 12 found in Fig.11 configured for attachment to 344 of Fig.13, where 344 is the same component as 144 found in Fig.11) as an alternative embodiment that provides the ability to use two massage heads at once ([0027] and [0030]) thereby covering a larger massage surface area. 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the rod of Guochin as modified to comprise a plurality of distal ends, each distal end attached to at least one of a plurality of body followers as taught by Candelaria as an alternative embodiment to provide the ability to use two body followers at once thereby covering more massage surface area. With this modification, the rod of Guochin would be substituted with the rod of Candelaria (Fig.13, 316) comprising two distal ends (arms 318,320) with the body follower and rotating joint of Guochin at the distal ends.
With respect to claim 21, Guochin as modified teaches wherein the body followers (Guochin 42) are symmetrically disposed about a plane passing through the stroke axis (see Candelaria Fig.13 where the body followers of Guochin are located at components 344).
With respect to claim 22, Guochin as modified teaches wherein the rod (316) comprises a swivel (springs 346 and 348 swivel arms about pivot point circle at the top of rod 316) allowing the plurality of distal ends to rotate about the stroke axis (the arms 318 and 320 swivel about the stroke access via springs 346 and 348).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guochin and Wintoniw as applied to claim 1 above, and further in view of Koltzow (US 2016/0206502 A1).
With respect to claim 6, Guochin as modified teaches the limitations of claim 1.
Guochin as modified does not explicitly teach wherein the distal side of the body follower has a maximum length substantially parallel to the body contact area at least two times greater than the stroke length of the reciprocating motor.
However, Koltzow teaches a known massage stroke length of a reciprocating motor of a handheld massage device (Fig.1) is between 0.5 mm to 10 mm ([0055]). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the stroke length of the reciprocating motor of Guochin as modified to be between 0.5 mm and 10 mm as taught by Koltzow as a known stroke length range for a reciprocating handheld massage device. With this modification, it would naturally follow that the distal side of the body follower (Guochin 42) has a maximum length substantially parallel to the body contact area at least two times greater than the stroke length of the reciprocating motor (see Guochin, Fig.3).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guochin as applied to claim 1 above, and further in view of Go (JP 3048379U with reference to English Translation filed on 3/2/2021).
With respect to claim 11, Guochin teaches the limitations of claim 1.
Guochin does not teach wherein the rotating joint comprises a flexure.
However, Go teaches a massage device (Fig.1) with a rotating joint that comprises a flexure (“flexible neck” 4, [0008], see Fig.1 arrows show side to side movement of the massage head about the flexible neck).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to substitute the rotating joint of Guochin with a flexure as taught by Go as a known alternative for achieving the result of allowing the body follower to bend and rotate about an axis  to allow the massage device to follow along contours of the users body surface.
With respect to claim 12, Guochin as modified teaches wherein the flexure allows the angle of the stroke axis with respect to the body contact area to be varied by the operator from about 90 degrees to less than about 60 degrees.
With respect to claim 13, Guochin as modified teaches wherein the flexure (“flexible neck” 4, Go) comprises a flexible portion and an inflexible portion (the flexible portion is the exposed portion and the inflexible portion is the portion of the neck that is connected to the massage unit 2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guochin and Wintoniw as applied to claim 1 above, and further in view of Merz et al. (WO 9702769 A1).
With respect to claim 17, Guochin as modified teaches the limitations of claim 1.
Guochin as modified does not teach wherein the distal side of the body follower comprises a brush having flexible bristles.
However, Merz teaches a body follower (brush element 6) wherein the distal side of the body follower comprises a brush having flexible bristles (Fig.1, bristles 21).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Guochin as modified to have the distal side of the body follower comprise a brush having flexible bristles as taught by Merz as a known alternative massage texture that can be used according to a user’s desired massage effect.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guochin as applied to claim 8 above, and further in view of Tykwinski (4,141,375).
With respect to claim 18, Guochin teaches the limitations of claim 8.
Guochin does not teach wherein the ball and socket joint includes a flexible cushion.
However, Tykwinski teaches a device in which one component (Fig.11, 152) swivels in relation to shaft (146; foot 152 is attached to element 162 which slides around ball member and within hemispherical downward opening of element 166, “a downwardly opening generally hemispherical socket defining fitting 166 is threadedly supported from the threaded portion 150 of the shank 146 and is slidable, in a universal fashion, over the partial spherical outer surfaces 168 of the other portion of the fitting 162.”, col. 5, lines 35-39) and teaches that it is known to use an o-ring (Fig.11, 164) in a ball (148) and socket joint (160) to “serve as a cushion member”, col.5, lines 31-33.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to provide an o-ring within the ball and socket joint of Guochin to serve as a cushion member between the ball and the socket.
With respect to claim 19, Guochin as modified teaches wherein the flexible cushion is positioned between the body follower and the ball (because the socket body (52) of Guochin is located within the interior of the body follower, the o-ring positioned within the socket body would be positioned between the body follower and the ball).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zadek 2,512,536 teaches a similar handheld massage device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785         

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785